U. S. SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 3rd AMENDED FORM 10/A GENERAL FORM FOR REGISTRATION OF SECURITIES Pursuant to Section 12(b) or (g) of the Securities and Exchange Act of 1934. UTEC, Inc (formerly Lyon Capital Venture Corp.) (Name of Small Business Issuer in its charter) Nevada 20-5936198 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 7230 Indian Creek Ln,, Ste 201, Las Vegas, NV 89149 (Address of principal executive offices)(Zip Code) Issuer’s telephone number: 702-335-0356 Securities to be registered pursuant to Section 12(b) of the Act: Title of each class to be so registered Name of each exchange on which each class is to be registered None Securities to be registered pursuant to Section 12(g) of the Act: Common Stock (Title of Class) Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a small reporting company. See definitions of “large accelerated filer,” “accelerated filer”, and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer [] Accelerated filer [] Non-accelerated filer [] Smaller reporting company[X] TABLE OF CONTENTS PART I Item 1. Description of Business Item 2. Management’s Discussion and Analysis Item 3 Financial Report Item 4. Description of Property Item 5. Security Ownership of Certain Beneficial Owners and Management Item 6 Directors and Executive Officers Item 7. Executive Compensation Items 8. Certain Relationships and Related Party Transactions and Director Independence PART II Item 1. Market Price of and Dividends on the Registrant’s Common Equity and Related Shareholder Matters. Item 2. Legal Proceedings Item 3. Changes in and Disagreements with Accountants Item 4. Recent Sales of Unregistered Securities Item 5. Indemnification of Directors and Officers PART F/S Financial Statements as at December 31, 2007 PART III Item 1. Index to Exhibits 2 PART I. Item 1 - DESCRIPTION OF BUSINESS General Information Except for statements of historical fact, certain information in this document contains “forward-looking statements” that involve substantial risks and uncertainties. You can identify these statements by forward-looking words such as “anticipate,” “believe,” “could,” “estimate,” “expect,” “intend,” “may,” “should,” “will,” ‘would,” or similar words. The statements that contain these or similar words should be read carefully because these statements discuss our future expectations, contain projections of our future results of operations, or of our financial position, or state other “forward-looking” information. UTEC, Inc. (“The Company”) believes that it is important to communicate our future expectations to our investors. However, there may be events in the future that we are not able to accurately predict or control. Further, we urge you to be cautious of the forward-looking statements that are contained in this Form 10 because they involve risks, uncertainties and other factors affecting our operations, market growth, service, products and licenses. These factors may cause our actual results to and achievements, whether expressed or implied, to differ materially from the expectations we describe in our forward-looking statements. The occurrence of any of these events could have a material adverse effect on our business, results of operations and financial position. The information provided in this section of the application is widely available to the public and partially compiled by organizations like the Institute of Makers of Explosives (IME) whose web site is http://www.ime.org/. The other industry source for such information is the International Society of Explosives Engineers (ISEE) whose web site is http://www.isee.org/. As such, the information is widely available to the public, and has been disseminated in reports, conferences, training classes, regularly scheduled meetings and trade shows. In addition, other associated trade organizations like the NSSGA, the National Stone, Sand and Gravel Association, which on Feb. 12, 2001 was formed through the merger of the National Stone Association and National Aggregates Association (http://www.nssga.org/). Individual states also have local stone and aggregate associations, as well as surface mining associations and underground mining groups. Information on all of these organizations is well documented in the public domain, and widely available over the internet or public libraries. Corporate History The Company, a Nevada corporation, was originally organized on November 8, 1993 as B-N-B Enterprises Inc. for the purpose of engaging in any lawful activity. In March of 1998 the company changed its name to All-West Systems International Inc. In September of 2004 the Company again changed its name to Lyon Capital Venture Group on August 31, 2006 and there was a management change. Lyon Capital Venture Group acquired the assets of UTEC Corporation, and formerly changed its name to UTEC Inc., a Nevada Corporation, in March of 2007. The Primary SIC — Industry Classification of UTEC Inc. is 4955 - Hazardous Waste Management and the company’s business Stage is a Development Stage Company 3 From November 8, 1993, until it acquired UTEC Corporation. in January 2007, the Company was a developmental stage company without any operations. The business of the wholly owned subsidiary of the Company, UTEC Corporation, comprised the entire business of the Company. The Company was in the development stage through December 31, 2006, and the year ended December 31, 2007, is the first year during which the Company was considered an operating company and was no longer in the development stage. On January 10, 2007, the Company entered into an agreement with Energetic Systems Inc., LLC (“ESI”) to acquire 100% of the shares of UTEC Corporation for a total consideration of 22,500,000 of the company’s par value $0.001 common shares and 20,000 of the company’s par value $0.001 preferred shares. The Technical and Manufacturing Headquarters of the Company were located at 8500 South East Jayhawk Drive, PO Box 320, Riverton Kansas, 66770. Its business office was located at Suite 110, 2420 Springer Drive, Norman, Oklahoma, 73069. From the period of 2002 to 2006, Energetic Systems, LLC (a company jointly owned American Pacific Corporation (ticker: apfc)) was sole owner of UTeC Corporation, LLC., the predecessor company to UTEC Corporation. During the same period (2002-2006), Mr. Taylorserved as CEO of Energetic Systems Inc., LLC.,and Dr. Villamagna was an Executive Officer.ESIwas a major shareholder in the Company beneficially owning 47.6 % of the Company’s preferred stock and 43.45% of the outstanding common stock of the Company until April, 2009 when the 43.45% of common stock was returned to treasury upon the sale of the assets of UTEC, Corporation to ESI.Messrs Taylor and Villamagna still hold the 47.6% of the Company’s preferred stock From January 2007, Mr. Taylor served on the Company’s board as a Director, and as Co-Chairman and Corporate Secretary.Dr. Villamagna still serves as CEO of the Company and Mr. Taylor serves as Chairman of the Board. The Company operates on the calendar fiscal year ending December 31st. On April 27, 2009 the Company divested itself of the Technical and Manufacturing ­aspects of its business by selling these related assets of UTEC Corporation back to Energetic Systems Inc. LLC for the selling price of the 22,500,000 common shares that were initially issued for the purchase of UTEC Corporation in January, 2007. This was not an arms-length transaction as ESI and UTEC, Inc had common directors Dr. Villamagna and David Taylor. The 22,500,000 common shares of the Company were cancelled July 1, 2009 and returned to treasury. This left the Company with the waste to energy aspect of its business. On October 1, 2009 the Company entered into an agreement to purchase all the outstanding shares of C2R Energy Commodities Corp. (“C2R”) in exchange for 4.093,000 common shares of the company’s par value $0.001 stock.This was also not an arms length transaction as the two companies had a common director, Dr. Villamagna and a common affiliate, Mr. Howard Bouch. The two affiliates abstained from voting on this purchase. 4 The Board of Directors remains the same and Dr. Fortunato Villamagna serves as President and CEO; Mr. Kenneth B. Liebscher serves as Secretary; Mr. Howard Bouch serves as CFO and Mr. David Taylor serves as Chairman of the Board.Dr. Villamagna provides management services through Red Stone management Services, LLC, a limited liability corporation in which Dr. Villamagna is a managing member. Business of Issuer UTEC, Inc. was originally incorporated in 1993 as B-N-B Enterprises until March of 1998, when it changed its name to All-West Systems International Inc. In September of 2004, the Company again changed its name to Lyon Capital Venture Group and there was a management change. Lyon Capital Venture Group acquired UTEC Corporation, and formerly changed its name to UTEC, Inc. a Nevada Corporation in March of 2007. The Primary SIC — Industry Classification of UTEC Inc. is 4955 - Hazardous Waste Management and the company’s business stage is a Development Stage Company. From November 8, 1993 until it acquired UTEC Corporation in January 2007, the Company was a Developmental Stage Company without any operations. The business of the wholly owned subsidiary of the Company, UTEC Corporation, comprised the entire business of the Company until April 2009 when the Company sold the assets of UTEC Corporation (subsidiary) back to ESI in exchange for 22,500,000 of the Company’s common shares being returned to the Company’s treasury and cancelled For more than 30 years, the predecessor companies to the Company’s subsidiary had been involved in the research and development of commercial explosive products used by the construction, quarrying and mining industries in North America and elsewhere in the world. This legacy business of the company actually had its start in the commercial explosives business of Gulf Oil Limited, and one of the sites currently occupied by the Company is a former coal mine which was mined by a subsidiary of Gulf Oil, and served as Gulf Explosives bulk truck garage, etc. The subsequent subsections will describe the “products and services” the Company provided its customers during the past three years, through April, 2009. The primary offerings of the Company were testing services, which include (i) performance assessment of energetic materials, (ii) analysis of energetic materials, (iii) velocity of detonation testing, (iv) detonation pressure testing, (v) underwater energy testing, (vi) detonator and gap sensitivity testing, (vii) impact, friction and thermal stability safety testing, (viii) testing required by the DOT and ATF, (ix) international freight safety testing and (x) related activities. The principal end product from these activities were the compositions of formulae that were developed. The developments belonged to the company that funded the work or outsourced the work, and the Company’s revenue was derived from the services and expertise provided. 5 The Specialty Chemicals & Raw Materials segment did manufacture a product called “ SNAP” which was sold to other companies as an additive to their products. Other products potentially sold in this segment included aluminum powder and guar gum. These products were not manufactured by the Company, but purchased for resale. The legacy business has developed from sales revenue of $1,365,805 in 2007to $2,237,601 in 2008.The sales through June 2009 were nil, however historically, most sales occur in the third and fourth quarters. Company Officers Fortunato Villamagna, CEO Howard Bouch CFO David P. Taylor, Chairman of the Board.
